—Judgment, Supreme Court, New York County (Dora Irizarry, J.), rendered June 9, 2000, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in or near school grounds and criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years, unanimously affirmed.
*259The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Credibility issues, including those relating to the unusual packaging of the drugs, were properly considered by the court and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94).
The court properly exercised its discretion in finding the police chemist qualified as an expert based on her experience and training.
On the record before us, it is clear that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
We perceive no basis for a reduction of sentence.
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.P., Buckley, Ellerin, Rubin and Gonzalez, JJ.